No. 04-02-00678-CR

EX PARTE Manuel Victor BROWN



From the Criminal District Court, Magistrate Court, Bexar County, Texas

Trial Court No. 2002-W-0304

Honorable Andrew Carruthers, Judge Presiding

Per Curiam
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:     December 11, 2002
MOTION TO DISMISS GRANTED; DISMISSED
	Appellant filed a motion to dismiss this appeal.  The motion is granted.  The appeal
is dismissed. See Tex. R. App. P. 42.2(a).  Our mandate may be issued early upon proper
motion.  Tex. R. App. P. 18.1(c). 
							Per Curiam
Do Not Publish